Appellant contends in his motion that the case should be reversed because the evidence fails to show that the sale was made to each of the parties named in the count of the indictment under which he was convicted. We have again carefully examined this matter and cannot agree with appellant's contention. We think the facts are entirely sufficient to show that the sale was made jointly to the parties named. It is true that but one of them did the actual physical act of turning over the money to the appellant but the facts and circumstances are amply sufficient to show that in the presence and hearing of the appellant each of the parties contributed money to the purchase and each of the parties was present at the time the purchase was made and the appellant knew, if the State's testimony was true, that each of the parties was interested in the purchase.
We do not understand any case to hold that before the proof can show a sale to several parties that it must also show that each of the parties actually handed his pro-rata part of the money to the seller. The proof is sufficient if as in this case it shows that each purchaser contributed his part and was present at the time and place of the sale and that the seller knew that each buyer was contributing money or other thing of value toward the purchase of the liquor.
Believing that the case was correctly decided in the original opinion, the appellant's motion for rehearing is overruled.
Overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 561